Exhibit 10.61
(NAVISITE LOGO) [b77753b7775303.gif]
Personal & Confidential
May 1, 2007
Mr. Rathin Sinha
8 Torrey Terrace
Westford, MA 01886
Re: Offer of Employment
Dear Rathin:
NaviSite, Inc. (“NaviSite”) is pleased to extend an offer of employment to you
for the position of Chief Marketing Officer. In this position, you will report
directly to Arthur Becker, Chief Executive Officer of the company. The bi-weekly
base salary for this position is $7,692.31 (equivalent to $200,000 on an
annualized basis). You will receive a one-time signing bonus of $25,000 (50%
payable in first payroll and 50% payable in 90 days). Beginning in Fiscal Year
2008 (August 1, 2007), your compensation will also entail a variable
compensation component with an annualized target bonus of $100,000. This bonus
will be based:
1.    25% upon attainment of annual Corporate EBITDA objectives
2.    50% upon objectives established for the Marketing Department
3.    25% upon goals for America’s Job Exchange
In addition, you will be provided separately with a Separation Agreement which
will provide for 6 months of severance at your base salary rate (mitigated by
employment) in the event of your termination by the company other than for
‘cause’, or if you resign for ‘good reason,’ each as defined in the Separation
Agreement, within one year following a change of control of the company. The
agreement will also provide for accelerated vesting of stock options if, within
one year of a change of control, you are terminated by the company other than
for ‘cause’, or if you resign for ‘good reason’.
All payments are described as gross payments and will be subject to applicable
taxes and withholdings. This position is classified as exempt from the FLSA
overtime pay requirements. Your office will be at our Andover, Massachusetts
offices. This offer of employment with NaviSite is contingent upon the
successful completion of our standard reference checking process and background
check with results that are determined, at the sole discretion of NaviSite, to
be satisfactory.
Please note that NaviSite may change your position, compensation, duties and
work location from time to time, as it deems appropriate.
NaviSite, Inc.
400 Minuteman Road, Andover, MA 01810
Phone: 978.682.8300 Fax: 978.688.8100
www.navisite.com

 



--------------------------------------------------------------------------------



 



(NAVISITE LOGO) [b77753b7775303.gif]
Rathin Sinha
Page 2
May 1, 2007
Stock Options Plan:
Subject to the approval of NaviSite’s Board of Directors, you will be granted an
option to purchase 100,000 shares of NaviSite’s common stock in accordance with
NaviSite’s Amended and Restated 2003 Stock Incentive Plan, as amended. The
option will be governed by and subject to the terms, conditions and termination
provisions of NaviSite’s standard form of Stock Option Agreement, which you will
be required to sign in connection with the issuance of your option. The vesting
schedule will be set forth in the Stock Option Agreement. The grant date of the
option will be your date of hire.
Benefits:
NaviSite provides a variety of group benefits for regular employees (full or
part-time working at least 30 hours per week). Benefits may include, but are not
limited to medical, dental, 401(k), flexible spending accounts, employee
assistance program, life insurance and accidental death and dismemberment.
Eligible regular employees may participate as of their date of hire.
A comprehensive benefits information package is included in this packet and will
provide extensive details on your eligibility, enrollment and coverage. Pam
Cullen, Benefits Administrator, is available to assist and answer questions you
may have on the plans. The Company reserves the right to revise or discontinue
any or all of its benefit plans, at any time, in the Company’s sole discretion.
As an employee of NaviSite, you will be provided with a copy of NaviSite’s
Employee Handbook, outlining personnel policies and procedures. You will be
required to read this material thoroughly, and sign and return the “Receipt and
Acknowledgement of NaviSite’s personnel policies and procedures” within
(3) three days of your start date with the Company. Any questions regarding
NaviSite policy should be directed to your Human Resources Business Partner for
clarification.
Your employment with NaviSite is “at-will”, and is also contingent upon the
following:

  •   Signing NaviSite’s Non-Competition Agreement, Employee Inventions and
Proprietary Rights Assignment Agreement, Code of Business Conduct and Ethics,
and Anti-Harassment Policy Acknowledgement.     •   Submitting satisfactory
proof of your identity and legal authorization to work in the United States (as
required by the Immigration and Control Act of 1986). The enclosed sheets
specify the types of documents that may be submitted as proof. You must exhibit
originals of these document(s) within the first three (3) business days of your
start date with NaviSite. Non-compliance with the I-9 requirements may include
disciplinary action up to and including termination of employment.

NaviSite, Inc.
400 Minuteman Road, Andover, MA 01810
Phone: 978.682.8300 Fax: 978.688.8100
www.navisite.com

 



--------------------------------------------------------------------------------



 



(NAVISITE LOGO) [b77753b7775303.gif]
Rathin Sinha
Page 3
May 1, 2007
In the event of any dispute or claim relating to or arising out of your
employment with NaviSite, this agreement, or the termination of your employment
(including, but not limited to, any claims of wrongful termination or age, sex,
disability, race or other discrimination), you and NaviSite agree that all such
disputes shall be fully, finally and exclusively resolved by binding arbitration
conducted by the American Arbitration Association in Boston, Massachusetts or
the state in which you work, and we waive our rights to have such disputes tried
by a court or jury. However, we agree that this arbitration provision shall not
apply to any disputes or claims relating to or arising out of the misuse or
misappropriation of your or the Company’s trade secrets or proprietary
information.
To confirm your acceptance of this offer, please sign and return one copy of
this letter, along with NaviSite’s Non-Competition Agreement, Employee
Inventions and Proprietary Rights Assignment Agreement, Code of Business Conduct
and Ethics, and Anti-Harassment Policy Acknowledgement to Janice Cruzen, Human
Resources Business Partner, by May 8, 2007, signifying your acceptance and your
intention to begin employment between May 15, 2007 and June 1, 2007. If we do
not hear from you, by May 8, 2007 we will assume you have declined our offer of
employment. NaviSite reserves the right to withdraw this offer at anytime prior
to receipt of your signed offer letter.
We look forward to your becoming a part of the NaviSite team!

          Sincerely,
      /s/ Elaine Ouellette       Elaine Ouellette      Vice President, Human
Resources       

         
/s/ Rathin Sinha
  5-8-2007   on or before 6-1-2007
 
       
Rathin Sinha
  Date   Start Date:
(Rathindra N. Sinha)
     

NaviSite, Inc.
400 Minuteman Road, Andover, MA 01810
Phone: 978.682.8300 Fax: 978.688.8100
www.navisite.com

 



--------------------------------------------------------------------------------



 



(NAVISITE LOGO) [b77753b7775303.gif]
Rathin Sinha
Page 4
May 1, 2007
ADDENDUM FOR REGULAR EXEMPT EMPLOYEE:
If you accept employment with NaviSite it is very important that you submit your
new hire documentation on or before your start date in the enclosed envelope.
NaviSite will need the following:

  1.   New Hire Check List     2.   Offer letter signed by you     3.   Non —
Competition Agreement     4.   Employee Invention & Proprietary Rights     5.  
Code of Business Conduct & Ethics     6.   Anti Harassment Policy
Acknowledgement     7.   I-9 form (Must be completed with authorized NaviSite
employee/HRBP within first three (3) days of employment)     8.   W-4 form    
9.   State withholdings (if Applicable)     10.   Employment Application     11.
  Kroll Background Check Authorization     12.   Equal Employment Opportunity
Form     13.   Direct Deposit (Must be completed even if employee does not elect
direct deposit, (check NO)).     14.   Emergency Contact Information     15.  
Handbook Receipt & Acknowledgement     16.   Payroll Deduction Form     17.  
Blue Cross / Blue Shield — HMO/PPO/Dental Enrollment     18.   Unum Insurance
Group Life Enrollment     19.   Unum Group Additional Life (Optional) Enrollment
    20.   401K Beneficiary Form     21.   FSA Enrollment Form

NaviSite, Inc.
400 Minuteman Road, Andover, MA 01810
Phone: 978.682.8300 Fax: 978.688.8100
www.navisite.com

 